Title: From George Washington to Major General William Heath, 3 August 1780
From: Washington, George
To: Heath, William


					
						Dr Sir,
						Head Quarters Peeks Kill August 3d 1780
					
					I received Yesterday your letter of the 29th Ulto. Before this comes to hand you will have been informed that the Fleet in the Sound, which it is generally believed was designed to proceed to Rhode Island, has returned. We have so many accounts of this that we have no doubt of it, and are pursuing measures accordingly. With respect to the return of the Militia who were called for, under the persuasion that the Enemy meant to attack the Count, it will rest with him and you to determine the point, but as it is of consequence, on account of the state of our provisions, that we should not have more of these in the field than prudence and necessity may require, and as it is not very probable that the Enemy will now return upon their steps and prosecute their supposed original plan, it might be best to permit the militia to go to their homes.
					
					A⟨s⟩ to your coming on to the army immediately, I shall leave it intirely with yourself to act in the affair as you please—Your command is and will always be ready for you—however if you find your presence where you are necessary and that it will contribute to the accommodation of our allies and to the cultivation of harmony, matters about which I am very anxious, it may possibly be more eligible for you to remain longer, as we shall not probably have any instant—active operations. But as I have already said do in the matter as you like, and as circumstances may decide.
					I find by a letter from His Excellency Governor Greene of the 24th that nearly the whole of the States quota of Levies for filling her two Regiments had assembled, and were doing duty under the command of Col. Greene. It is of consequence that Col. Greene’s Regiment & the Levies should join the army, in order to compleat our arrangements, and that they may be disciplined. However I would not wish them to be ordered on, without your consulting the Count and his approbation of the measure. If they do not march immediately, you will impress Col. Greene with the necessity there is, for his strictest and most constant attention to disciplining them, and for his being ready to proceed the moment he is ordered or the Count shall judge his remaining longer unnecessary. You will also direct him to transmit me a return of his regiment & of the Levies. I am Dr Sir With great regard & esteem Your most Obet Servant
					
						Go: Washington
					
					
						P.s. I also find by the Governor’s letter, that the militia required by the committee & requested by me to march by the 25th Ulto have been delayed by the arrival of the British Ships of War off Rhode Island. You will consult the Count on the propriety of their advancing or remaining longer, and will communicate the result to the Governor, to whom I have written, and requested him to act with respect to the one or the other, according to the information he should receive from you. In case the Count judges their remaining material, I have intreated the Governor that they may be held in such a state of readiness, as to be able to move on the shortest notice, on my requisition, or when the Count is about to proceed with his Troops, or shall signify that their detention will be no longer necessary.
					
				